DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following limitations are unclear:
i) The limitation “identifications of organisms determined to be of clinical significance” is unclear. The applicant’s claim does not define in what aspect the organisms are clinically significant, nor defines the standard of determining whether specimens are significant.
ii) The limitation “based on a set of pre-set imaging points” is unclear. The applicant’s claim does not define how such pre-set imaging points are selected. The applicant’s specification para [53] merely recites that “pre-set imaging points” are somehow used without any indication on how such imaging points are pre-set.
These limitations are unclear and confusing, therefore, render the claim indefinite. Claim 30 includes limitations similar to claim 1, therefore, are rejected for similar reasons.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 25, and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiles et al. (USPAPN 2018/0089828).
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Wiles discloses:
a database system comprising:
(a) digital images of microbial specimens and historical image data (see para [50] and [52], digital images of bacteria taken over time);
(b) determined values indicative of quantity for the microbial specimens of the digital images (see para [51], determined pixel values); and
(c) identifications of organisms determined to be of clinical significance for the microbial specimens of the digital images (see para [52], identifying a colony of bacteria determined to exhibit quantitively significant growth)
one or more processor readable mediums with processor control instructions, the processor control instructions defining a discrete set of application modules (see para [47], a processor), the discrete set of application modules comprising:
a growth detector configured to process a digital image of a growth medium based on a set of pre-set imaging points from the digital image and further based on a comparison of the digital image with the historical image data and generate a growth indicator (see para [51] and [52] and steps 206-208 of fig 2, analyzing a digital image based on particular pixels from the digital image, and further based on comparing the digital image with previously taken images) comprising a probability value that represents a probability of microbial growth occurring in the growth medium (see para [52], detecting growth discloses an inherent growth probability of 100% and detecting no growth discloses an inherent growth probability of 0%);
a growth quantitator configured to process the digital image of the growth medium from the growth detector, the growth quantitator configured to generate a growth level quantification from the digital image based on a comparison of the digital image with the historical image data (see para [52] and [53], further quantifying an amount of the growth detected); and
a presumptive identifier configured to process the digital image of the growth quantitator, the presumptive identifier configured to generate name indicators of a set of microbial specimens of the digital image based on training with digital images of the database system (see para [54] and [75], analyzing the digital image to generate identification for microbe colonies of the digital image based on a machine learning algorithm).
Regarding claim 25, Wiles further discloses wherein the database system is coupled to a network to receive data from one or more clinical laboratories including imaging systems for generating digital images of microbial specimens on growth mediums (see para [48], acquiring digital images from a laboratory).
Regarding claim 27, Wiles further discloses wherein the database system further comprises time of image capture data (see para [138], [176], and [179], storing digital images along with their captured time that is retrievable) and image capture condition data concerning the digital images of microbial specimens (see para [204], media parameters, including type of media, are stored and retrievable for modeling insufficient images).
Regarding claim 28, Wiles further discloses wherein the database system further comprises media type data (see rejection of claim 27, type of media).
Regarding claim 29, Wiles further discloses a zone measurer, the zone measurer configured to generate one or more measurements of a zone of growth (see para [53] and [54], generating growth measurements of a colony of growth).

Allowable Subject Matter
The prior art references above do not disclose the subject matter of claims 2-4, 6-24, and 26, however, these claims are rejected under 35 U.S.C. 112(b) as stated above. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further amended to overcome the 112(b) rejection.
Claim 30 is rejected under 35 U.S.C. 112(b) and would be allowable if amended to overcome the 112(b) rejection. Regarding claim 30, Wiles discloses everything claimed as applied above (see rejection of claims 1 and 19), however, do not disclose: a purity detector, the purity detector configured to generate a categorization of the digital image of a growth medium according to a set of purity levels; a volume quantitator, the volume quantitator configured to generate a probability indicating likelihood that the digital image of a growth medium contains a growth volume quantification for a set of volume ranges. 





Response to Arguments
Arguments regarding rejection under 35 U.S.C. 112(b)
i) The limitation “identifications of organisms determined to be of clinical significance” is unclear. The applicant argues that whether a microbiologist would be interested or not would determine the clinical significance of organisms.
The examiner respectfully disagrees. The applicant’s claim does not recite anywhere that there is an active step of a microbiologist determining whether an organism is significant or not, nor does the applicant’s specification. The claimed “to be of clinical significance” is a subjective and relative term, while no standard is provided for ascertaining the requisite degree.
ii) The limitation “based on a set of pre-set imaging points” is unclear.
The applicant argues that it is clear, in their specification para [53], that the preset imaging points are aspects of the image from which microbial growth can be determined. The examiner respectfully disagrees. The applicant’s specification para [53] indeed indicates they are points on an image, however, merely recites that “pre-set imaging points” are somehow used without any indication on how such imaging points are pre-set.
For the reasons stated above, the rejection is maintained for claim 1. Similar reasons apply to claim 30.




Arguments regarding prior art rejection
Applicant’s arguments with respect to claims 1, 5, 25, and 27-29 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668